DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 - 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hill et al. (US 10,703,324).
Hill discloses in figures 1 – 5 and 9 a vehicle airbag system comprising: an airbag module having an airbag (32) that is configured to be movably mounted to a vehicle roof structure of a vehicle: a vehicle seat disposed below the airbag module; a seat detector (72) that detects a position of a vehicle seat (24); a vehicle impact detector (70) that detects a direction of an external impact with respect to the vehicle; and an electronic controller in communication with the vehicle impact detector, the airbag module and the seat detector, the controller controlling the airbag module to inflate the airbag in a predetermined direction into one of a default position and a modified position (deploying side chambers or all chambers) based on detected position of the vehicle seat by the seat detector and the direction of external impact that is detected by the impact detector, the default position being a position that is substantially directly in front of the vehicle seat when the airbag is deployed, the modified position being a position that is offset from the default position when the airbag is deployed (column 6 – 7, paragraph 55) (claims 1, 10, 17). Selectively deploying different, additional or all of the airbags is interpreted as offset from the default, singular chamber directly in front of the seat. The airbag module further comprises an airbag base (28, 30) that stores the airbag in an undeployed state, the airbag module further includes an airbag actuator (52) that actuates the airbag base to a selected position selected by the controller (claims 2, 12, 18). The airbag module further includes a motor (52) that powers the airbag actuator to move the airbag base to the selected position (claims 3, 16). The controller controlling the airbag module to inflate the airbag upon the impact detector detecting a predetermined external force to the vehicle (claims 4, 13). the electronic controller controls the airbag module to move the airbag base to one of a default position and a modified position, the default position being a position that is substantially directly in front of the vehicle seat when the airbag is deployed the modified position being a position that is offset from the default position when the airbag is deployed (column 6) (claim 17). As Best understood by the Examiner the airbag module includes an ignitor and a limiter, the electronic controller activating the ignitor to the deploy the airbag upon the impact sensor detecting the predetermined external force to the vehicle, the electronic controller activating the limiter so that the airbag is deployed into the modified position (columns 6 – 7) (claims 6, 19). The seat detector detects an angular position of the vehicle seat with respect to a seat base (claims 8, 11). The electronic controller includes memory having at least one prestored table of predetermined directions for deploying the airbag, the controller selecting a predetermined direction from among the prestored predetermined directions based on detected seat position by the seat detector (columns 5 – 6) (claims 9, 20). The airbag module further includes a module base in communication with the electronic controller, the airbag base being movably mounted onto the module base to move the airbag base based on a detected longitudinal position of the vehicle seat by the seat detector (claim15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 4 and 6 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 2019/0084517).
Iyer discloses in figures 1 – 5 a vehicle airbag system comprising: an airbag module (136) having an airbag (304) that is configured to be movably mounted to a vehicle roof structure (104) of a vehicle: a vehicle seat (108) disposed below the airbag module; a seat detector (244) that detects a position of the vehicle seat; a vehicle impact detector (316) that detects impact with respect to the vehicle (paragraph 0060); and an electronic controller (288) in communication with the vehicle impact detector, the airbag module and the seat detector, the controller controlling the airbag module to inflate the airbag in a predetermined direction into one of a default position (figure 4) and a modified position (figure 5) based on detected position of the vehicle seat by the seat detector and the direction of external impact that is detected by the impact detector, the default position (figure 4) being a position that is substantially directly in front of the vehicle seat when the airbag is deployed, the modified position (figure 5) being a position that is offset from the default position when the airbag is deployed, front being interpreted as the front direction of the vehicle, the modified position is offset by being located at a position behind or further rear of the default position when deployed (claims 1, 10, 17). The airbag module further comprises an airbag base (140, 136) that stores the airbag in an undeployed state, the airbag module further includes an airbag actuator (272, 276) that actuates the airbag base to a selected position selected by the controller (claims 2, 12, 18). The airbag module further includes a motor (268) that powers the airbag actuator to move the airbag base to the selected position (claims 3, 16). The controller controlling the airbag module to inflate the airbag upon the impact detector detecting a predetermined external force to the vehicle (paragraph 0060) (claims 4, 13). The electronic controller controls the airbag module to move the airbag base to one of a default position and a modified position, the default position being a position that is substantially directly in front of the vehicle seat when the airbag is deployed the modified position being a position that is offset from the default position when the airbag is deployed; the default position (figure 4) being a position that is substantially directly in front of the vehicle seat when the airbag is deployed, the modified position (figure 5) being a position that is offset from the default position when the airbag is deployed, front being interpreted as the front direction of the vehicle, the modified position is offset by being located at a position behind or further rear of the default position when deployed (claim 17). As Best understood by the Examiner the airbag module includes an ignitor and a limiter, the electronic controller activating the ignitor to the deploy the airbag upon the impact sensor detecting the predetermined external force to the vehicle, the electronic controller activating the limiter so that the airbag is deployed into the modified position (paragraph 0056) (claims 6, 19). The airbag actuator rotates the airbag base about a center rotational axis (116) that is parallel to a center rotational axis of the vehicle seat (claims 7, 14). The seat detector detects an angular position of the vehicle seat with respect to a seat base (claims 8, 11). The electronic controller includes memory having at least one prestored table of predetermined directions for deploying the airbag, the controller selecting a predetermined direction from among the prestored predetermined directions based on detected seat position by the seat detector (paragraph 0047) (claims 9, 20). The airbag module further includes a module base in communication with the electronic controller, the airbag base being movably mounted onto the module base to move the airbag base based on a detected longitudinal position of the vehicle seat by the seat detector (claim 15) (paragraph 0055-0057).
Iyer does not explicitly disclose detecting a direction of an external impact with respect to the vehicle. However, it is disclosed that the occurrence of an impact event from the various sensor (316) including but not limited to lateral acceleration and rollover events, at the time of filing PHOSITA would also interpreted this disclosure as impact direction with respect to the vehicle

Response to Arguments
Applicant's arguments filed January 28, 2022 have been fully considered but they are not persuasive. Applicant argues “Hill is silent with respect to deploying the angle of a vehicle airbag depending on a direction of external impact to the vehicle”. The Examiner would like to point out Hill discloses in column 7, paragraph 55 “In the event of an impact, the impact sensor 70 may detect the impact and transmit a signal through the communication network 74 to the computer 68. The computer 68 may transmit a signal through the communication network 74 to one or more of the inflators 66. The computer 68 may selectively transmit the signal, e.g., to some inflators 66 and not others, e.g., based on a detected direction of the impact to the vehicle 20. The inflators 66 may discharge and inflate the airbags 32, 132.”
Applicant further argues “Hill does not teach deploying airbags at different angles depending on angle of impact, as claimed.” The Examiner would like to point out regarding claims 1, 10 and 17 applicant has not claimed deploying airbags at different angles depending on angle of impact; this argument is not persuasive. 
Applicant’s arguments with respect to claim(s) 1, 10 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schmid (WO 2020/088917).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johnathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T VERLEY/               Primary Examiner, Art Unit 3614